Fourth Court of Appeals
                               San Antonio, Texas
                                     August 21, 2019

                                  No. 04-19-00294-CV

      GLOBAL TANK CONSTRUCTION, LLC and Scott Leonard d/b/a Global Tank
                           Construction,
                            Appellants

                                            v.

                           TARSCO BOLTED TANK, INC.,
                                   Appellees

                 From the 81st Judicial District Court, Frio County, Texas
                            Trial Court No. 16-08-00339CVF
                       Honorable Russell Wilson, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against appellant.

      It is so ORDERED on August 21, 2019.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court